NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ALCON RESEARCH, LTD. (FORMERLY KNOWN AS
ALCON MANUFACTURING, LTD.), ALCON
LABORATORIES, INC., AND KYOWA HAKKO KIRIN
CO. LTD.,
Plaintiffs-Appellees,
V.
APOTEX INC. AND APOTEX CORP.,
Defendom,ts-Appellants. _
2011-1455
Appeal from the United States District Court for the
Southern District of Indiana in case no. 06-CV-1642,
Judge Richard L. Young.
ON MOTION
ORDER
Apotex Inc. and Apotex Corp. move without opposition
for a 7-day extension of time, until January 31, 2012, to
file the joint appendix and the corresponding brief on
compact disk.

ALCON RESEARCH v. APOTEX
Upon consideration thereof
IT IS ORDERED THATI
The motion is granted
JAN 25 2012
Date
cc: Bruce R. Genderson, Esq.
Robert B. Breisblatt, Esq.
s21
2
FOR THE COURT
/s/ J an Horba1y
J an HorbaIy
CIerk
U.S. C0UR1El!.1}F$\PPEALS FOR
Tl'|E F~EDERAL ClHCUIT
JAN 2 5 2012
JAN HOHBALY
CLERK